Reversing.
In a suit to settle the estate of John C. Bowles, Jr., judgment and order of sale was entered, and many branches of the case have heretofore been in this court for review. Bowles v. Bowles, 211 Ky. 250, 277 S.W. 260; Bowles v. Rutroff,216 Ky. 557, 288 S.W. 312; Bowles v. Johnson, 218 Ky. 221,291 S.W. 29; Huffman v. Bowles, 222 Ky. 339, 300 S.W. 881; Bowles v. Bowles, 222 Ky. 325, 300 S.W. 880.
The present appeal is by a purchaser of a portion of the land known as the Flat Woods. Exceptions to the commissioner's report of sale were seasonably filed by the purchaser on the ground that the warning order against the infant, Joe Mack Bowles, was insufficient, and that the report of the warning order attorney was so defective as to render the judgment and order of sale erroneous.
The position of the appellant in this case was sustained by this court in its opinion in Bowles v. Bowles, 222 Ky. 325,300 S.W. 880, and upon the authority of that case it is necessary to reverse the judgment in this case. No other question is urged by the appellant in its brief.
Wherefore, the judgment is reversed, and cause remanded for proceedings consistent with this opinion.